Citation Nr: 1548500	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  14-12 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to February 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the RO at a hearing in March 2014.  A transcript of this proceeding is of record.

The issue of reopening the claim for service connection for hearing loss has been raised by the record in a claim submitted by the Veteran in September 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Bilateral carpal tunnel syndrome was not manifested during the Veteran's active duty service or for many years thereafter, nor is bilateral carpal tunnel syndrome otherwise related to such service.


CONCLUSION OF LAW

The criteria for service connection for bilateral carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in July 2009.

Relevant to the duty to assist, the VA has obtained the Veteran's service treatment records and post-service VA and private treatment records.  The Veteran has not identified any additional outstanding treatment records to obtain.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available and relevant records.

The Veteran was afforded a VA examination in February 2014.  The Board finds that the VA examination was adequate as the examiner reviewed the claims folder, considered the Veteran's history and the current examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), including carpal tunnel syndrome, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

The Veteran testified that he started suffering from carpal tunnel syndrome during service.  During service, he worked as a computer operator working with punch card accounting machines and later as a programmer.  He complained that his hands would fall asleep and go numb.  He testified that the right was not as bad as the left.  When he worked as a punch card operator, they would supply wrist bands for the unit to wear, which he wore.  He has not claimed that he ever sought medical treatment during service.

The Veteran's service treatment records (STR) are negative for any complaints, treatment or diagnosis of carpal tunnel syndrome.  The separation examination dated in October 1987 was negative for carpal tunnel syndrome or any other wrist or hand condition.  On his report of medical history completed at the time of his separation examination, the Veteran only mentioned arthritis in is shoulder and low back pain.  He made no mention of any wrist condition or carpal tunnel syndrome.  

The earliest VA medical evidence of carpal tunnel syndrome is dated in 2009.  There is a May 2009 primary care physician note from the San Antonio VA Medical Center (VAMC) that indicates that the Veteran was recently diagnosed with bilateral carpal tunnel syndrome and will be undergoing surgery.

The earliest private treatment records come from "Dr. A.S.R."  In a letter dated in February 2009, Dr. A.S.R. wrote that the Veteran "wants to proceed with carpal tunnel release in the near future."  The Veteran was first seen for this problem in December 2008.  A note from then reads: the Veteran is a "62-year-old right-hand dominant male complaining of bilateral hand numbness off and on for many years.  Over the last year, he has [suffered from a] progression of his symptoms.  It wakes him up at night as well as bothers him with driving and [with] daily activities."  The Veteran was diagnosed then with bilateral carpal tunnel syndrome.  However, the treatment records, private and VA, do not offer any opinion on etiology.

In support of his claim, the Veteran submitted a statement from an individual who worked with him during service.  The statement reads: "From June 1980 until April 1983 [the Veteran] and I were assigned together at the Military Personnel Center (TVIPC) at Randolph AFB, Texas.  We worked closely together in the same section and work area.  I can remember several times while we were stationed together that he was having problems with wrist pain and was using a squeeze ball among other activities to help relieve the pain he was having in his wrists."

The Veteran underwent a VA examination in March 2014.  The examiner considered all of the medical evidence and the lay evidence, including the statement from the Veteran's co-worker.  The following history was noted: "The Veteran states that he began having generalized right hand pain in the 1970's.  He states that this pain was associated with repetitive motion of using punch cards and typing on terminals.  He states that he did not seek treatment for this complaint during his military career."

"The Veteran was seen by Dr. [A.S.R.], an orthopedic surgeon, in 2008 with complaints of bilateral hand pain and numbness.  He was evaluated with
EMG/NCS in 2008 and was determined to have moderate carpal tunnel syndrome bilaterally.  He underwent a carpal tunnel release surgery of the left hand...  He states that he had significant relief of his symptoms for the left hand.  The Veteran continues to have symptoms of the right hand.  He has not had surgery of the right carpal tunnel at this time."

The examiner gave the following opinion: "A review of the service treatment records does not demonstrate any subjective complaint or objective medical evidence that is consistent with the diagnosis of bilateral median mononeuropathy (AKA carpal tunnel syndrome).  The diagnosis of carpal tunnel syndrome was established in 2008, twenty years after the Veteran retired from active duty military service.  There is no mention of subjective complaints within the available medical record in the period immediately following retirement from active duty military service.  Therefore, the claimed condition of bilateral carpal tunnel syndrome is less likely than not (less than 50 percent probability) incurred in, or caused by, the claimed in-service injury, event, or illness."

Therefore, the medical evidence weighs against a finding of service connection.

The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, in the present case, there is an absence of clinical records of carpal tunnel syndrome for twenty years.

The Board also considered the lay statements of the Veteran and the co-worker.  Although lay persons are competent to provide opinions on some medical issues, carpal tunnel syndrome could have multiple etiologies and thus falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran, as a lay person, is not competent to offer an opinion on the issue here; whether carpal tunnel syndrome is caused by service.  Further, the examiner considered the lay statements in forming the medical opinion.

Further, while the Veteran claims that he experienced symptoms continuously since service; the fact that the Veteran filed claims for other disabilities as early as 1989 weighs against the probative value of his assertions of constant symptomatology.

In sum, the evidence of record does not support a finding that service connection is warranted.  There is no competent medical evidence linking the Veteran's condition to service and there is no competent and credible evidence that provides a link.  Likewise, there is no competent medical evidence showing that the condition manifested to a degree of 10 percent or more within 1 year from the date of separation from service.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral carpal tunnel syndrome is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


